Digitally signed by
                                                                         Reporter of
                                                                         Decisions
                                                                         Reason: I attest to
                       Illinois Official Reports                         the accuracy and
                                                                         integrity of this
                                                                         document
                               Appellate Court                           Date: 2020.06.19
                                                                         14:22:50 -05'00'



                  People v. Harris, 2020 IL App (5th) 170158



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption            JOHN L. HARRIS, Defendant-Appellant.



District & No.     Fifth District
                   No. 5-17-0158



Filed              February 25, 2020



Decision Under     Appeal from the Circuit Court of St. Clair County, No. 13-CF-55; the
Review             Hon. Zina R. Cruse, Judge, presiding.



Judgment           Affirmed.


Counsel on         James E. Chadd, Ellen J. Curry, and Christina M. O’Connor, of State
Appeal             Appellate Defender’s Office, of Mt. Vernon, for appellant.

                   James A. Gomric, State’s Attorney, of Belleville (Patrick Delfino,
                   Patrick D. Daly, and Valerie A. Ozment, of State’s Attorneys
                   Appellate Prosecutor’s Office, of counsel), for the People.



Panel              JUSTICE MOORE delivered the judgment of the court, with opinion.
                   Justices Cates and Barberis concurred in the judgment and opinion.
                                               OPINION

¶1       The defendant, John L. Harris, appeals his conviction and sentence for first degree murder,
     alleging that the trial court’s reinstatement of his vacated guilty plea violated his constitutional
     rights. For the following reasons, we affirm.

¶2                                        I. BACKGROUND
¶3        The facts necessary to our disposition of this direct appeal follow. On October 28, 2015,
     the defendant appeared in court and entered a fully negotiated plea of guilty to a charge of first
     degree murder contained in a criminal information, filed that day, that superseded a previous
     criminal indictment for the same offense. The State explained that “under the original
     indictment, had the defendant either pled guilty or been found guilty of both first degree
     murder, as well as the firearm enhancement” that was present, because the defendant
     committed the murder by shooting the victim in the back with a gun, the defendant faced “45
     years to natural life at 100 percent truth-in-sentencing.” Under the new charge—which no
     longer alleged the murder had been committed with a gun, and thus eliminated the firearm
     enhancement—the defendant faced “a range of 20 to 60 years at 100 percent truth-in-
     sentencing, followed by 3 years of mandatory supervised release.” The State further explained
     that in exchange for the plea, the defendant would serve 25 years in prison, at 100%, followed
     by 3 years of mandatory supervised release. The State noted that the mother of the victim was
     present and supported the plea agreement. The defendant was thoroughly admonished as to the
     voluntariness of his plea, a factual basis was presented, and the trial court accepted the plea
     agreement and, after reviewing the defendant’s criminal history, sentenced the defendant in
     accordance with the plea agreement. The trial court then thoroughly admonished the defendant
     as to his appellate rights and the procedures for invoking those rights.
¶4        On November 20, 2015, the defendant filed a timely pro se motion to withdraw his guilty
     plea. Therein, he contended his plea counsel was ineffective and that he was coerced into
     accepting the guilty plea. He requested that a hearing be held on the motion to withdraw,
     although he did not specifically request that he be allowed to withdraw his plea. He also did
     not request, anywhere in his pro se motion, to be allowed to plead anew or to proceed to trial.
     On March 14, 2016, a hearing was held on the defendant’s pro se motion. Thereafter, the trial
     court took the motion under advisement. On April 22, 2016, the trial court entered an order
     granting the defendant’s motion to withdraw his guilty plea. On May 11, 2016, the State filed
     a motion to reconsider. Therein, the State contended, inter alia, that the March 14, 2016,
     hearing was, in essence, “a preliminary Krankel inquiry into the factual basis for the
     allegations” of ineffective assistance of plea counsel and that, under existing case law, the State
     was not permitted to provide “any meaningful input” during such an inquiry. The State further
     contended that because the State could not provide any meaningful input at the March 14,
     2016, hearing, the trial court should not have granted the defendant’s motion to withdraw his
     guilty plea without first conducting an evidentiary hearing at which the State could participate.
     The State posited that because there was no evidentiary hearing on the defendant’s motion, the
     trial court’s ruling came “after hearing only the uncorroborated allegations of the defendant
     without benefit of arguments from the [State] or testimony under oath from either the defendant
     or the defendant’s two” plea counsel. The State therefore requested that the trial court vacate


                                                  -2-
     its order granting the defendant’s motion to withdraw his guilty plea, appoint new counsel for
     the defendant, and hold an evidentiary hearing on the defendant’s motion.
¶5        On May 17, 2016, the trial court entered an order in which it appointed new counsel for
     the defendant to represent the defendant on his pro se motion to withdraw his guilty plea. The
     order set a hearing for June 27, 2016, on the State’s motion to reconsider. That hearing date
     was continued, and on July 15, 2016, the defendant’s new counsel filed a response to the State’s
     motion to reconsider. Therein, counsel contended that because the defendant’s motion to
     withdraw his guilty plea had been granted, the defendant was “currently presumed innocent”
     and that therefore “[t]he relief requested by the [State] cannot be granted as it would deny the
     [d]efendant his due process rights.” Counsel further asserted that a defendant “presumed
     innocent must either voluntarily enter a plea change or be given trial.”
¶6        On July 20, 2016, the trial court held a hearing on the motion to reconsider. The parties
     presented argument in accordance with the positions each party took in its written motion, with
     the State adding argument—in response to the defendant’s previous written response—to the
     effect that the trial court had the inherent authority to “reconsider and correct” its own previous
     rulings, which allowed it to reconsider its decision to grant—without first conducting an
     evidentiary hearing—the defendant’s motion to withdraw his guilty plea. At the conclusion of
     the hearing, the trial court took the matter under advisement.
¶7        On September 16, 2016, the trial court entered an order in which it stated that its previous
     ruling, in which it granted the defendant’s motion to withdraw his guilty plea, “was premature
     and is hereby set aside.” It then stated that, “[b]ased on the initial inquiry of the [d]efendant
     and the court’s own recollection of the facts surrounding his plea, there is a prima facie basis
     for his claim of ineffective assistance of counsel.” It therefore set the case for a hearing on the
     defendant’s “claim of ineffective assistance of counsel.” On September 20, 2016, the trial court
     entered an order in which it stated that because it had set aside its order that granted the
     defendant’s motion to withdraw his guilty plea, “[t]herefore, the sentence of [October 28,
     2015,] is reinstated—said sentence is stayed until further order; [d]efendant to remain in the
     custody of the St. Clair [C]ounty jail.”
¶8        Thereafter, on February 22, 2017, the defendant’s counsel filed a new motion to withdraw
     guilty plea, wherein he contended the defendant’s guilty plea was not voluntary because the
     defendant
              “had ineffective assistance of counsel, *** had a breakdown of communication with
              his attorneys, *** was not given the time to fully review the discovery, *** [and] did
              not understand the nature of the charges against him in that he did not understand the
              percentage of time he would need to serve.”
     Counsel added that the defendant had “a defense worthy of consideration and wants to proceed
     to a trial.”
¶9        A hearing on the new motion was held on March 21, 2017. The trial court announced that
     it would “proceed on the ineffective assistance of counsel claim, and then *** proceed on the
     motion to withdraw the plea of guilty.” It asked both attorneys if that was a “satisfactory” way
     to proceed, and both attorneys stated that it was. Thereafter, three witnesses testified: both of
     the defendant’s two plea attorneys and the defendant. Because the testimony of these witnesses
     is not relevant to the issue raised by the defendant on appeal, we need not discuss it in detail,
     other than to state that the trial court was correct when—in the order it issued on March 22,
     2017—it ruled “that there is no evidence to support [the defendant’s claims] of ineffective

                                                  -3-
       assistance of counsel.” The trial court also ruled in its March 22, 2017, order that the
       defendant’s guilty plea was entered into “knowingly, understandingly, and voluntarily.” On
       April 17, 2017, the trial court entered an order in which it stated “that pursuant to the [c]ourt’s
       [o]rder dated March 22, 2017, denying the defendant’s [m]otion to [w]ithdraw [p]lea of [g]uilty
       filed on February 22, 2017, the defendant is hereby remanded back to the custody of the Illinois
       Department of Corrections.” This timely appeal followed.

¶ 10                                            II. ANALYSIS
¶ 11        On appeal, the defendant does not contend the trial court erred when it denied his motion
       to withdraw his guilty plea. Accordingly, the defendant has forfeited consideration of that
       claim. See Ill. S. Ct. R. 341(h)(7) (eff. May 25, 2018) (argument must contain the contentions
       of the appellant, the reasons therefor, and the citation of authorities; points not argued in an
       opening brief are forfeited and shall not be raised in the reply brief, in oral argument, or in a
       petition for a rehearing). However, because the trial court was correct in its ruling that there is
       no evidence to support the claims of ineffective assistance of plea counsel that formed the basis
       of the defendant’s motion to withdraw his guilty plea, any attempt by the defendant’s counsel
       on appeal to raise such a claim would have been without merit. Thus, the defendant has not
       been prejudiced in any way by this forfeiture.
¶ 12        The defendant’s sole contention on appeal is that the trial court’s reinstatement of his
       vacated guilty plea violated his constitutional rights. Specifically, he argues that after his plea
       was vacated, he “was never allowed to reenter a plea, or take his case to trial” but was instead
       “forced *** back into the original guilty plea, without [his] consent,” which in turn deprived
       him of his right to compel the State to prove him guilty beyond a reasonable doubt at trial. He
       contends that “a trial court cannot strip a defendant of his constitutional rights by reconsidering
       a granted motion to withdraw [a guilty plea] when the defendant is presumed innocent and
       wishes to persist in that presumption.” In support of this argument, the defendant points to
       People v. Bain, 10 Ill. App. 3d 909 (1973), for the general proposition that if a defendant is
       permitted to withdraw the defendant’s guilty plea, all of the defendant’s constitutional rights
       reattach, including the presumption of innocence. He also contends that pursuant to Illinois
       Supreme Court Rule 604(d) (eff. July 1, 2017), once his motion to withdraw his guilty plea
       was granted, the trial court was required to allow him to enter a new plea, which it did not. As
       a result, the defendant contends, he “was presumed innocent for almost five months before the
       trial court forcibly reinstated his guilty plea.”
¶ 13        The State takes the position that the trial court had no choice but to reinstate the defendant’s
       guilty plea—because, according to the State, the trial court “did not have the authority” to
       vacate the plea in the first place and its action in doing so was “premature”—and that as a
       result, the cases cited by the defendant are irrelevant and there was no error. The State also
       contends that Rule 604(d) does not dictate a different result and has never been used to
       undermine the inherent authority of a trial court to reconsider or correct a ruling.
¶ 14        In his reply brief, the defendant contends there is no merit to the State’s assertion that the
       trial court did not have the authority to vacate the defendant’s guilty plea in the first place
       merely because it subsequently concluded that its action in doing so was “premature.” The
       defendant argues that the trial court’s initial action was legitimate and reiterates his position
       that once a guilty plea properly has been vacated, it cannot be reinstated without first giving
       the defendant the right to enter a new plea agreement or to go to trial. The defendant also

                                                     -4-
       belatedly raises, for the first time, an argument with regard to Illinois Supreme Court Rule
       605(c)(3) (eff. Oct. 1, 2001), contending that it, like Rule 604(d), required the trial court to
       allow the defendant to immediately plead anew or go to trial. The defendant asks this court to
       “hold that once a trial court grants a timely[ ]filed motion to withdraw guilty plea, a defendant’s
       fundamental constitutional rights reattach and the trial court cannot reconsider that decision.”
¶ 15        It is true, as the defendant contends, that the State is incorrect in its assertion that the trial
       court “did not have the authority” to vacate the plea in the first place. The State points to no
       legal authority for the proposition that the trial court exceeded its authority, or jurisdiction, by
       granting the motion, even if the court later considered the granting to be “premature” and
       therefore a mistake. Moreover, we do not disagree with the general proposition in Bain, 10 Ill.
       App. 3d 909, that if a defendant is permitted to withdraw the defendant’s guilty plea, all of the
       defendant’s constitutional rights reattach, including the presumption of innocence. The
       problem for the defendant is that this general proposition was stated in the context of
       determining “[t]he propriety and prejudicial effect of revealing to a jury a withdrawn guilty
       plea.” Id. at 910. The Bain court adopted the position of other courts “that it is utterly
       inconsistent to permit a defendant to withdraw [a] guilty plea and then allow it, even
       inferentially, to be used against” the defendant. Id. The court concluded that if a withdrawn
       guilty plea in a case is later revealed to the jury deciding the defendant’s guilt in that same
       case, the damage is “irreparable,” and the defendant must be given a new trial. Id. at 911. The
       court was not asked to consider, and did not consider, the questions of (1) a trial court’s
       authority to reconsider or correct a ruling granting a motion to withdraw a guilty plea and
       (2) the exact point at which, after a motion to withdraw a guilty plea has been granted, a
       defendant’s constitutional rights reattach, including the presumption of innocence. Thus, Bain
       sheds no light on the situation in the present case.
¶ 16        The parties agree that only one reported decision in Illinois speaks directly to those
       questions: People v. Bryant, 369 Ill. App. 3d 54 (2006). In Bryant, the defendant pled guilty to
       first degree murder and was sentenced to 20 years in prison. Id. at 56. Subsequently, his case
       was remanded to the trial court with directions that the defendant be allowed to file a motion
       to withdraw his guilty plea, if the defendant so desired. Id. During a court appearance on
       remand, the trial court asked the defendant if he wanted to withdraw his guilty plea. Id. When
       the defendant’s counsel answered affirmatively, the trial court stated that the motion was
       “ ‘sustained’ ” and that the case was “ ‘back on the trial call.’ ” Id. Approximately three weeks
       later, the State filed a motion asking the trial court to reconsider its decision to grant the
       defendant’s motion to withdraw his guilty plea and to hold a hearing on the merits of the
       defendant’s motion. Id. Defense counsel thereafter filed a written motion to withdraw the
       defendant’s guilty plea. Id. Approximately five months after orally granting the defendant’s
       motion to withdraw his guilty plea, the trial court granted the State’s motion to reconsider. Id.
¶ 17        Thereafter, the trial court ultimately concluded that the defendant’s original guilty plea was
       knowing and voluntary and accepted the plea. Id. at 57, 63. The defendant subsequently filed
       a second written motion to withdraw his plea, contending the plea was not voluntary. Id. at 57.
       The motion was denied after a hearing. Id. On appeal from that denial, the defendant argued
       that “the trial court improperly reconsidered its decision to vacate the guilty plea because [the
       defendant’s] ‘presumption of innocence and constitutional rights’ reattached after the trial
       court vacated his plea” and, that, consequently “the trial court had no authority to insert him



                                                      -5-
       back into his guilty plea.” Id. at 58. The defendant did not challenge the merits of the trial
       court’s decision to deny the defendant’s motion to withdraw his guilty plea. Id.
¶ 18        The Bryant court first held that because the issue raised on appeal was “whether the trial
       court had the power to reconsider its decision to grant [the] defendant’s motion to withdraw
       the plea,” the appropriate standard of review was de novo. Id. The court noted that the purpose
       of a motion to reconsider is to allow the parties to bring to the trial court’s attention such
       matters as “changes in the law, errors in the court’s previous application of existing law, and
       newly discovered evidence not available at the time of the hearing.” Id. at 60. The court also
       noted that public policy favors the correction of errors at the trial court level, which is why “a
       timely motion to reconsider is an appropriate method to direct the trial court’s attention to a
       claim of error.” Id. at 60-61. The court then turned to the holding of the Illinois Supreme Court
       that “ ‘[a] court in a criminal case has inherent power to reconsider and correct its own rulings,
       even in the absence of a statute or rule granting it such authority.’ ” Id. at 61 (quoting People
       v. Mink, 141 Ill. 2d 163, 171 (1990)). This power to reconsider exists with regard to both
       interlocutory judgments and final ones. Id. (citing Mink, 141 Ill. 2d at 171).
¶ 19        The Bryant court noted that in Mink (1) the defendant filed a posttrial motion challenging
       the sufficiency of the evidence with regard to venue; (2) the trial court granted the defendant’s
       motion for a new trial; (3) the State filed a motion to reconsider; (4) the trial court granted the
       State’s motion to reconsider, vacated its new trial order, and reinstated the defendant’s
       convictions; and (5) on appeal, the defendant claimed the State could not ask the trial court to
       reconsider its previous order. Id. (citing Mink, 141 Ill. 2d at 170). The Bryant court noted that
       “[i]n rejecting the defendant’s contentions, the supreme court noted the trial court’s order
       granting the defendant’s motion for a new trial was interlocutory in nature” and that “[w]hen
       the trial court set the matter for a new trial, it retained jurisdiction over the defendant and the
       indictment.” Id. (citing Mink, 141 Ill. 2d at 171). The Bryant court quoted the holding of the
       Illinois Supreme Court that “ ‘[s]o long as the case was pending before it, the trial court had
       jurisdiction to reconsider any order which had previously been entered.’ ” Id. (quoting Mink,
141 Ill. 2d at 171).
¶ 20        Applying the Mink reasoning to its own set of facts, the Bryant court held that “the trial
       court’s order sustaining [the] defendant’s motion to withdraw his guilty plea was interlocutory
       in nature” and, that, despite the fact that “the trial court placed the matter ‘back on the trial
       call,’ it retained jurisdiction over the defendant and the indictment.” Id. The court held that
       none of the cases cited by the defendant therein stood “for the proposition that a defendant’s
       presumption of innocence is violated if a trial court is allowed to reconsider an order granting
       a motion to withdraw a guilty plea or an order granting a new trial.” Id. at 62. The court
       therefore held that “the trial court did not err in reconsidering and vacating its decision to grant
       [the] defendant’s motion to withdraw his guilty plea.” Id. (citing Mink, 141 Ill. 2d at 171).
¶ 21        Applying the reasoning from both Bryant and Mink to the facts of this case, it is clear that
       the trial court did not exceed its authority or infringe upon the rights of the defendant when it
       reconsidered its ruling that granted the defendant’s motion to withdraw his guilty plea.
       However, the defendant argues that Bryant was wrongly decided and should not be followed
       because, according to the defendant, it mistakenly relies on Mink. The defendant posits that “a
       trial court does not have unfettered authority to reconsider and correct its own rulings in every
       situation.” Notably, as discussed in more detail below, the defendant does not attempt to define
       the limits to the trial court’s authority in this particular case, an omission that is unhelpful to

                                                    -6-
       any effort to understand the parameters of the defendant’s argument. The defendant also
       contends the Bryant court’s reliance on Mink was flawed because “a withdrawal of a vacated
       guilty plea is fundamentally different from a withdrawal of a trial court’s decision to grant a
       new trial” because a defendant who had a jury trial “was afforded all of [the defendant’s]
       constitutional rights,” whereas a defendant who pleads guilty waives some of those rights, such
       as the right to confront the witnesses against the defendant. This argument, of course, ignores
       the fact that a defendant who enters into a fully negotiated guilty plea receives benefits—often
       quite substantial and tangible ones—for waiving those rights. Indeed, in this case the benefits
       afforded to the defendant in exchange for waiving some of his rights included the removal of
       a potential firearm enhancement and the imposition of a sentence of 25 years—rather than
       potentially much longer—in prison. The defendant further claims that a defendant such as the
       defendant in Mink might be able to raise some issues on appeal that a defendant who pleads
       guilty cannot. However, the defendant points to no issues he has been foreclosed from raising
       on appeal in this case, a fact that clearly undermines his hypothetical argument with regard to
       the application of Bryant and Mink to his case.
¶ 22       In short, none of the contentions raised by the defendant with regard to Bryant and Mink
       change the fundamental fact that the trial court in this case had—as all trial courts do, as long
       as they retain jurisdiction over a ruling—the inherent authority to reconsider and correct its
       ruling in this case, and we can discern no abuse in the trial court’s actions in this case. However,
       as noted above, the defendant also raises arguments not raised or addressed in Bryant or Mink
       when he invokes Illinois Supreme Court Rule 604(d) (eff. July 1, 2017) and in his reply brief
       belatedly invokes Illinois Supreme Court Rule 605(c)(3) (eff. Oct. 1, 2001) for the first time.
       As the defendant points out, Rule 604(d) states that if a motion to withdraw a guilty plea is
       allowed, then “the trial court shall modify the sentence or vacate the judgment and permit the
       defendant to withdraw the plea of guilty and plead anew.” Ill. S. Ct. R. 604(d) (eff. July 1,
       2017). As the defendant also points out, Rule 605(c)(3) states that at the time a trial court
       imposes sentence after entering a judgment on a negotiated plea of guilty, a defendant must be
       advised that if a motion to withdraw a guilty plea is allowed, then “the plea of guilty, sentence
       and judgment will be vacated and a trial date will be set on the charges to which the plea of
       guilty was made.” Ill. S. Ct. R. 605(c)(3) (eff. Oct. 1, 2001).
¶ 23       However, the defendant puts forth no argument with regard to what kind of time frames
       these rules contemplate for the actions they require once a motion to withdraw a guilty plea
       has been granted and offers no suggestions of his own for what a reasonable time frame for
       each rule’s requirements might be, in light of the undeniable inherent authority of a trial court
       to reconsider or correct a ruling. Failure to develop his argument notwithstanding, the
       defendant nevertheless urges this court to find that those time frames—whatever they are—
       have been violated in this case. Although the defendant does not so state explicitly, one could
       presume that implicit in the defendant’s request, in his reply brief, that this court “hold that
       once a trial court grants a timely[ ]filed motion to withdraw guilty plea, a defendant’s
       fundamental constitutional rights reattach and the trial court cannot reconsider that decision”
       is the assertion that the requirements of Rules 604(d) and 605(c)(3) vest contemporaneously
       with the granting of the motion and that, as a consequence, whereas a trial court normally has
       the inherent authority to reconsider or correct a ruling, in the special circumstance of granting
       a motion to withdraw a guilty plea, the trial court possesses no such authority and must
       immediately take the actions required by the rules. To us, this seems to be an extreme


                                                    -7-
       proposition, inconsistent with the holding of the Illinois Supreme Court that “[a] court in a
       criminal case has inherent power to reconsider and correct its own rulings, even in the absence
       of a statute or rule granting it such authority.” Mink, 141 Ill. 2d at 171. Surely, if a trial court’s
       inherent authority to reconsider or correct a ruling were to be rescinded or invalidated in the
       case of a ruling granting a motion to withdraw a guilty plea, the Illinois Supreme Court would
       have so indicated, explicitly, when originally promulgating, or later revising, Rules 604(d) and
       605(c)(3). The court has not done so, and we decline to rewrite the rules in the manner desired
       by the defendant.
¶ 24       Of additional relevance to the question of reasonable time frames, we note as well that the
       defendant puts forward no argument with regard to whether—and if so, to what extent—the
       defendant was required to take affirmative action, in the trial court, to pursue an immediate
       opportunity to plead anew or immediately proceed to trial in accordance with the requirements
       of Rules 604(d) and 605(c)(3). As noted above, on November 20, 2015, the defendant filed his
       timely pro se motion to withdraw his guilty plea. Therein, he contended his plea counsel was
       ineffective and that he was coerced into accepting the guilty plea. He requested that a hearing
       be held on the motion to withdraw, although he did not specifically request that he be allowed
       to withdraw his plea. He also did not request anywhere in his pro se motion that he be allowed
       to plead anew or to proceed to trial. In fact, construing the record extremely liberally in the
       defendant’s favor, his first request for either such remedy came only after the State had already
       filed its motion asking the trial court to reconsider its ruling granting the defendant’s motion,
       when the defendant’s attorney included in his July 15, 2016, response to the State’s motion to
       reconsider the following: a defendant “presumed innocent must either voluntarily enter a plea
       change or be given trial.” Again construing the record extremely liberally in the defendant’s
       favor, one could argue that a second request—this one perhaps closer to a demand—for such
       a remedy can be found in the defendant’s February 22, 2017, new motion to withdraw his
       guilty plea, also filed by counsel, in which counsel stated that the defendant had “a defense
       worthy of consideration and wants to proceed to a trial.” Moreover, neither party puts forward
       any argument with regard to what significance, if any, should attach to the fact that on
       September 20, 2016, the trial court entered an order in which it stated that because it had, four
       days before, set aside its order that granted the defendant’s motion to withdraw his guilty plea,
       “the sentence of [October 28, 2015,] is reinstated—said sentence is stayed until further order;
       [d]efendant to remain in the custody of the St. Clair [C]ounty jail.”
¶ 25       In addition to the foregoing, the defendant has not put forward a coherent argument that he
       has been harmed in any way by the proceedings in the trial court. Certainly, had it been
       determined, following litigation on the merits of the defendant’s motion to withdraw his guilty
       plea, that he was entitled to withdraw the plea and had the trial court nevertheless refused to
       allow him to do so, he clearly could demonstrate a violation of his rights that this court would
       be compelled to rectify. But in this case, the full litigation of the merits of the defendant’s
       motion led the trial court to the conclusion that the allegations in the defendant’s motion were
       baseless, and the defendant has not challenged that conclusion on appeal. Thus, the defendant
       in this case is attempting to invoke a remedy to which he—since the moment he entered into
       his knowing and voluntary guilty plea—has never been entitled. In essence, he asks this court
       to view the trial court’s mistaken, temporary granting of his motion to withdraw his guilty plea
       as a windfall to him that somehow erases the irrefutable fact that when given the full
       opportunity, he attempted and failed, with his unconvincing testimony, to demonstrate that the


                                                     -8-
       motion should have been granted. We are aware of no legal basis in our state’s voluminous
       jurisprudence for the view put forward by the defendant (the defendant certainly has not cited
       any), and we do not believe the law requires such a result.

¶ 26                                     III. CONCLUSION
¶ 27      For the foregoing reasons, we affirm the defendant’s conviction and sentence.

¶ 28      Affirmed.




                                                  -9-